Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2. 	This Office Action responds to the Election of Restriction Requirement filed on 10/13/2022 and IDS filed on 1/31/2020. 
Claims 1-25 are pending.

Election/Restrictions
3.	Applicant’s election without traverse of Group I (Claims 1-9 and 22-25) in the reply filed on 10/13/2022 is acknowledged.
4.	Claims 10-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/13/2022.


Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


6.	Claim(s) 1-9 and 22-25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kovvuri et al. (U.S. Pub. No. 2019/0286973 A1).

As per claim 1, Kovvuri discloses:
A storage device comprising: 
an interface circuit configured to receive application information from a host (See Figure 4, i.e. I/O 413 & 454); 
a field programmable gate array (FPGA) (See Figure 4, i.e. Configurable Logic 451 & Para [0074]-[0089], See Para [0099]-[0106], i.e. FPGAS…configurable logic 451); 
a neural processing unit (NPU) (See Figure 4, i.e. 452 & Para [0086] – [CPU part of neural network 450 is considered as neural processing unit]); and 
a central processing unit (CPU) (See Figure 4, i.e. CPU 411 & & Para [0074]-[0089]) configured to select a hardware image from among a plurality of hardware images stored in a memory using the application information, and reconfigure the FPGA using the selected hardware image (Para [0074]-[0089], See Para [0099]-[0106], See Para [0081], i.e. compiler 420 generate configuration data for the accelerator 450, See Para [0084], i.e. configuration bitstream to be loaded on configurable logic , See Para [0099]-[0105], i.e. configuration bitstream, See Para [0109] –[prior art generate configuration data/bitstream for FPGA is considered as select as cited above, the bitstream are load from memory (See Para [0102]-[0109], considered as select))
wherein the NPU is configured to perform an operation using the reconfigured FPGA (See Figure 4, i.e. 452 & Para [0086], See Para [0074]-[0089], See Para [0099]-[0106]).

As per claim 2, Kovvuri discloses all of the features of claim 1 as discloses above wherein Kovvuri also discloses wherein the selected hardware image is associated with a selected one of a plurality of different machine learning algorithms and the application information indicates the machine learning algorithm to select (Para [0074]-[0089], See Para [0099]-[0106], See Para [0081], i.e. compiler 420 generate configuration data for the accelerator 450, See Para [0084], i.e. configuration bitstream to be loaded on configurable logic , See Para [0099]-[0105], i.e. configuration bitstream, See Para [0109]).

As per claim 3, Kovvuri discloses all of the features of claim 2 as discloses above wherein Kovvuri also discloses wherein the reconfigured FPGA performs a pre-computation on data input to the neural processing unit for the selected machine learning algorithm to generate a value and the neural processing unit performs the selected machine learning algorithm on the value using weight data stored in the memory to generate a result (Para [0074]-[0089], See Para [0099]-[0106], See Para [0081], i.e. compiler 420 generate configuration data for the accelerator 450, See Para [0084], i.e. configuration bitstream to be loaded on configurable logic , See Para [0099]-[0105], i.e. configuration bitstream, See Para [0109] & See Figure 4, i.e. weights 320).

As per claim 4, Kovvuri discloses all of the features of claim 3 as discloses above wherein Kovvuri also discloses a multiply-accumulate calculator (MAC) configured to perform the selected machine learning algorithm on the value using the weight data to generate the result (See Para [0047], i.e. weights, See Para [0057]-[0059], i.e. MAC).

As per claim 5, Kovvuri discloses all of the features of claim 2 as discloses above wherein Kovvuri also discloses wherein the NPU performs the selected machine learning algorithm on input data using weight data stored in the memory to generate a value, and the reconfigured FPGA performs a post-computation on the value to generate a result (See Para [0047], i.e. weights, See Para [0057]-[0059], i.e. MAC).

As per claim 6, Kovvuri discloses all of the features of claim 2 as discloses above wherein Kovvuri also discloses wherein the reconfigured FPGA performs the selected machine learning algorithm on input data using weight data stored in the memory to generate a result (See Para [0047], i.e. weights, See Para [0057]-[0059], i.e. MAC).

As per claim 7, Kovvuri discloses all of the features of claim 1 as discloses above wherein Kovvuri also discloses wherein the memory is a static random access memory (SRAM) or a register located within the NPU (See Figure 4, i.e. RAM 453 & Para [0029], i.e. SRAM).

As per claim 8, Kovvuri discloses all of the features of claim 1 as discloses above wherein Kovvuri also discloses a non-volatile memory controller connected to the memory and the memory is located outside a controller including the NPU, the CPU, and the FPGA (See Figure 4, i.e. memory 412 & Para [0029], i.e. nonvolatile memory). 

As per claim 9, Kovvuri discloses all of the features of claim 1 as discloses above wherein Kovvuri also discloses wherein the FPGA comprises a dynamic region configured by the selected hardware image and a static region that is unchanged by the selected hardware image (See Para [0105], i.e. FPGA…dynamically reconfigured…without reprogramming the entire device).

As per claim 22, Kovvuri discloses:
A method of operating a neural processing unit (NPU), the method comprising:
receiving, by the NPU, application information and data from a host device (See Figure 4, i.e. I/O 413 & 454, See Para [0074]-[0089], See Para [0099]-[0106]);
selecting, by the NPU, one of a plurality of hardware images from a memory using the application information (Para [0074]-[0089], See Para [0099]-[0106], See Para [0081], i.e. compiler 420 generate configuration data for the accelerator 450, See Para [0084], i.e. configuration bitstream to be loaded on configurable logic , See Para [0099]-[0105], i.e. configuration bitstream, See Para [0109] –[prior art generate configuration data/bitstream for FPGA is considered as select as cited above, the bitstream are load from memory (See Para [0102]-[0109], considered as select));
loading, by the NPU, the selected hardware image to a field programable gate array (FPGA) within the NPU to configure the FPGA (Para [0074]-[0089], See Para [0099]-[0106], See Para [0081], i.e. compiler 420 generate configuration data for the accelerator 450, See Para [0084], i.e. configuration bitstream to be loaded on configurable logic , See Para [0099]-[0105], i.e. configuration bitstream, See Para [0109] –[prior art generate configuration data/bitstream for FPGA is considered as select as cited above, the bitstream are load from memory (See Para [0102]-[0109], considered as select)); and
performing, by the NPU, a machine learning algorithm associated with the application information on the data to generate a result using the configured FPGA (See Figure 4, i.e. 452 & Para [0086], See Para [0074]-[0089], See Para [0099]-[0106] –[prior art FPGA operate train of subgraph, therefore perform the machine learning algorithm as cited above]).

As per claim 23, Kovvuri discloses all of the features of claim 22 as discloses above wherein Kovvuri also discloses wherein the loading configures a dynamic region of the FPGA using the selected hardware image and maintains a static region of the FPGA (See Para [0105], i.e. FPGA…dynamically reconfigured…without reprogramming the entire device).

As per claim 24, Kovvuri discloses all of the features of claim 22 as discloses above wherein Kovvuri also discloses wherein the performing comprises: loading weight data from the memory; executing the machine learning algorithm on the data using the loaded weight data stored to generate a value; and directing the configured FPGA to perform a post-computation on the value to generate the result (See Para [0047], i.e. weights, See Para [0057]-[0059], i.e. MAC).

As per claim 25, Kovvuri discloses all of the features of claim 22 as discloses above wherein Kovvuri also discloses wherein the performing comprises: loading weight data from the memory; directing the configured FPGA to perform a pre-computation on the data to generate a value; and performing the machine learning algorithm on the value using the loaded weight data to generate the result (See Para [0047], i.e. weights, See Para [0057]-[0059], i.e. MAC).

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHA T NGUYEN whose telephone number is (571)270-1405. The examiner can normally be reached M-F 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NHA T NGUYEN/           Primary Examiner, Art Unit 2851